On petition for rehearing,
June 17, 1910.
Settle, J.
The petition for appellees asks a withdrawal of so much of the opinion as declares the statements of Duerr, made in the hearing of Giacometti and Darnell just before the explosion, and the evidence furnished by the indictment against him and judgment thereon, were competent only for the purpose of affecting his credibility as a witness, and *636that the court hold it competent as substantive evidence.
Upon reconsideration of the matter, we have reached the conclusion that the testimony of Giacometti and Darnell as to the declarations or threats made by Duerr immediately before the explosion should be admitted as substantive evidence conducing: to prove what his motive was in lighting and throwing the match into the gas. But as the indictment against him was returned, and his conviction thereunder occurred, after the explosion, we adhere to the conclusion expressed in the opinion that the evidence furnished by them is .competent only for the purpose of affecting Duerr’s credibility as a witness, as explained in the opinion.
The opinion is modified to the extent indicated, but the petition in other respects is overruled.